Citation Nr: 0702618	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-11 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease of the right knee, status post arthroscopy, currently 
rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1973 to April 
1974 and from November 1977 to October 1985.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  The veteran appealed the June 2002 rating decision 
that continued the 20 percent evaluation for his service-
connected right knee disability.  The RO, in the August 2003 
statement of the case, however, informed him that the 
decision review officer (DRO) had determined, on a 
preliminary review, that the claim could not be granted on 
the evidence of record, but that this was not the final 
decision of the DRO, who had requested additional evidence 
that might result in a more favorable decision.  While the 
DRO was obtaining additional evidence, the appellant did not 
file a substantive appeal.  In November 2004, he queried the 
RO about why the DRO had closed his case in August 2004.  The 
RO responded in December 2004 that, if the DRO could not 
grant the veteran's claim, the veteran would be given a 
supplemental statement of the case (SSOC) and would then have 
60 days within which to file a substantive appeal.  The SSOC 
was issued on January 12, 2005, and the veteran's substantive 
appeal was received by the RO on March 9, 2005.  The Board 
concludes that the RO, in essence, by its actions extended 
the time during which the veteran could file his substantive 
appeal, see 38 C.F.R. § 20.303, and accepts the substantive 
appeal as timely filed.


FINDINGS OF FACT

1.  Degenerative joint disease of the right knee is 
manifested by x-ray evidence of arthritis and limitation of 
flexion to 30 degrees on the basis of pain, without 
limitation of extension of 10 degrees or of flexion to 15 
degrees.  

2.  The veteran's status post arthroscopy of the right knee, 
for removal of cartilage of the right knee and a torn medial 
meniscus, is manifested by subjective complaints of right 
knee pain, swelling, popping, locking, and crepitus, and 
objective findings of occasional effusion, locking and 
tenderness.

3.  The veteran's service-connected right knee disability is 
not manifested by genu recurvatum, impairment of the tibia 
and fibula (malunion or nonunion), recurrent subluxation or 
lateral instability, or ankylosis of the joint. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an increased disability rating 
in excess of 20 percent for residuals of degenerative joint 
disease of the right knee are not met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Codes 5003-5260 (2006).

2.  The criteria for a separate rating of 10 percent under 
Diagnostic Code 5259, contemplating occasional effusion and 
subjective reports of locking have been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59 and Part 4, Code 5259 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In September 1996, the RO granted service connection for 
degenerative joint disease of the right knee under Diagnostic 
Codes (DC) 5003-5259 at a 10 percent rating.  In November 
2000, the RO re-evaluated the service connected degenerative 
joint disease of the right knee and granted the veteran an 
increase in rating to 20 percent under DC codes 5003-5257.  
The veteran filed a claim for an increased rating of his 
right knee condition in December 2000 and appealed the June 
2002 rating decision that confirmed and continued the 20 
percent rating.  

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2006) (Schedule).


To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2006).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern. Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2006).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2006).

Several diagnostic codes can be applicable in a rating 
evaluation for knee disabilities.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5002 to 5010, and 5256 through 5263. 
Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all the ratings 
are to be combined under the rules set forth in 38 C.F.R. § 
4.25. Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  See 
also 38 C.F.R. §§ 4.25(b) (separate disabilities are to be 
evaluated separately), 4.14 (evaluation of the same 
disability under various diagnoses is to be avoided under the 
"rule against pyramiding").

The veteran is currently rated under Diagnostic Code 5003 for 
degenerative joint disease with limitation of flexion under 
DC 5260.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5260 
(2006).  Traumatic arthritis established by X-ray findings is 
to be evaluated as degenerative arthritis.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2006).  Under Diagnostic Code 
5003, degenerative arthritis established by X-ray findings is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes (i.e., DC 5260 and 5261) for the 
specific joint involved in the veteran's claim.  Limitation 
of motion must be confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  Although 
DC 5003 also provides for a rating of 10 percent for each 
major joint or group of minor joints affected by limitation 
of motion when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic code, the veteran's current 20 percent rating is 
based on a compensable degree of limitation of flexion under 
DC 5260.  Hence, the other provisions of DC 5003 would not 
apply in this instance.  

The veteran was diagnosed with degenerative arthritis by x-
ray during the course of his January 1995 to July 2005 VA 
outpatient treatment and pursuant to June 2000, May 2001, and 
November 2003 VA Compensation and Pension (C&P) examinations.  
VA C&P examinations reveal objective findings of right knee 
swelling and tenderness on the medial aspect of the knee.  
There was no limitation of extension shown at the time of the 
above discussed VA examinations.  As such, no further 
discussion of a separate or combined rating under DC 5261is 
warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2006).  Limitation of flexion of the right leg was 0 to 120 
in June 2000 and May 2001.  However, flexion was limited to 
35 degrees with pain at 30 degrees at the time of the 
November 2003 examination.  Normal range of flexion of the 
knee is 0 to 140 degrees.  See 38 C.F.R. Part 4, Plate II 
(2004).  Limitation of flexion of the leg is noncompensable 
(zero percent) at 60 degrees, 10 percent at 45 degrees, 20 
percent at 30 degrees, and 30 percent at 15 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  To be assigned 
a higher rating for his right knee degenerative joint disease 
- on the basis of x-ray evidence of arthritis and limitation 
of flexion -- the veteran must show a limitation of flexion 
to at least 15 degrees.  This has clearly not been shown by 
current medical evidence.

The Board also must consider other diagnostic criteria 
related to the knees and legs.  Several of the diagnostic 
codes for the knee and leg are simply not applicable here, as 
the veteran does not have ankylosis (DC 5256), impairment of 
the tibia and fibula (DC 5262), or genu recurvatum (DC 5263).  

Previously, the veteran's knee disability had been rated 
using DC 5257 and DC 5259 at different times.  DC 5257, other 
impairment of the knee, provides ratings of 10 percent for 
mild, 20 percent for moderate, and 30 percent for severe 
recurrent subluxation or lateral instability.  DC 5259 
provides a 10 percent rating for symptomatic removal of 
semilunar cartilage.  DC 5258 provides a 20 percent rating 
for dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  

In this case, the veteran does not have a dislocated 
semilunar cartilage.  Consequently, the Board concludes that 
a separate rating using DC 5258 would not be appropriate in 
this instance.  As for DC 5257, the Board has reviewed VA 
treatment records from January 1995 to July 2005 and the most 
recent VA examination reports of June 2000, May 2001 and 
November 2003.  VA treatment records show the veteran sought 
treatment for complaints of right knee instability (see 
clinical note dated in April 2000), and the veteran 
complained of pain, instability, locking and trouble with 
stair climbing, squatting and standing for periods of time 
when describing his symptomatology during the 2000, 2001, and 
2003 VA C&P examinations.  However, there has been no 
objective finding of recurrent subluxation and lateral 
stability in VA treatment notes or VA C&P examination 
reports.  

The Board acknowledges the veteran's reports of an increase 
in his service-connected right knee disability in his March 
2005 appeal and other statements submitted during the course 
of his appeal.  The veteran is competent to report what he 
experiences, but he has not demonstrated that he has the 
medical expertise that would make his statements competent as 
to the current severity of his right knee disability.  His 
opinion alone cannot meet the burden imposed by 38 C.F.R. 
§ 4.71a with respect to the current severity of his residuals 
of degenerative joint disease of the right knee.  See Moray 
v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Statements submitted by 
the veteran qualify as competent lay evidence.  Competent lay 
evidence is any evidence not requiring that the proponent 
have specialized education, training, or experience.  Lay 
evidence is considered competent if it is provided by a 
person who has knowledge of facts or circumstances and who 
can convey matters that can be observed and described by a 
layperson.  See 38 C.F.R. § 3.159(a)(2) (2006).  Competent 
medical evidence is evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2006).

Because the veteran underwent arthroscopic surgery in April 
1981 and June 1996, for removal of cartilage of the right 
knee and a torn medial meniscus, respectively, assignment of 
a separate rating using DC 5259 has been specifically 
considered.  The Board finds that the evidence supports the 
assignment of a separate 10 percent rating for the veteran's 
right knee under this diagnostic code. The veteran has 
reported occasional right knee effusion which has been 
objectively confirmed (see MRI report July 2000).  VA 
outpatient and VA C & P examinations also note that the 
veteran has continually complained of "locking" of the 
knee, which has reportedly caused him to fall on occasion 
(see VA treatment report April 2000).  Most recently, the VA 
C&P examiner found "locking" right knee pain on objective 
examination in November 2003.  Swelling of the right knee was 
also objectively demonstrated on all three VA C&P 
examinations.  As discussed above, the veteran has had two 
right knee surgeries that include removal of cartilage and a 
torn medial meniscus.  Therefore, a 10 percent evaluation is 
warranted under Diagnostic Code 5259 for symptomatic removal 
of semilunar cartilage. This is the maximum evaluation under 
this diagnostic code.  It should be noted that these symptoms 
and objective findings have been considered separate from the 
pain that has already been adequately compensated for under 
DC 5003 and DC 5260.  

The Board is also aware that separate disability evaluations 
are available for scars that are poorly nourished, with 
repeated ulceration; are tender and painful on objective 
demonstration; or cause any limitation of function.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 
4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2006).  In 
the present case, the veteran has surgical scars of the right 
knee. However, the examination reports of record have not 
described his scars as poorly nourished, with ulceration or 
limitation of function present.  (See VA examination of May 
2001). Overall, no specific impairment has been directly 
attributed by a medical examiner to the veteran's scars. 
Accordingly, the preponderance of the evidence is against a 
separate disability rating at this time for the scars of the 
right knee.

An evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2006); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board 
acknowledges the veteran's complaints of pain, locking, 
instability, swelling, and tenderness associated with his 
service-connected right knee disability.  The effects of pain 
have been taken into consideration in rating the disability 
under DC 5003-5260.  At the November 2003 C&P examination, 
limitation of flexion was accomplished to 35 degrees, but the 
veteran experienced pain at 30 degrees of flexion.  As a 
rating for arthritis with limitation of flexion of 35 degrees 
would be only 10 percent under DC 5260, it is clear that the 
limitation of flexion to 30 degrees supports the assignment 
of the 20 percent rating using these diagnostic codes.  
Similarly, the separate 10 percent rating using DC 5259 for 
symptomatic removal of semilunar cartilage takes into account 
the disabling effects of the veteran's complaints of locking, 
instability, swelling, and tenderness.  Even though the 
veteran complained of an inability to work due to right knee 
symptomatology at his 2000 and 2001 VA examinations and in 
correspondence to the Board during this appeal process, the 
examiner noted during the most recent November 2003 VA 
examination that the veteran was not limited in his work, was 
not incapacitated by his disability and that his painful 
limitation of motion was not additionally limited by fatigue, 
weakness, lack of endurance and incoordination.  

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's November 2001 letter describing the evidence needed 
to support the veteran's claim was timely mailed well before 
the June 2002 rating decision.  It described the evidence 
necessary to substantiate a claim for an increased rating, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information and 
identified what evidence might be helpful in establishing his 
claim.  See Quartuccio.  The Board notes that the veteran was 
not provided with the specific elements of notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (as the degree 
of disability and effective date of the disability are part 
of a claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  There is no harm to the appellant, however, as the 
claim for service connection for right knee disability was 
substantiated years ago, and the veteran was given notice 
concerning what was needed for a higher disability evaluation 
in connection with his current claim.  Moreover, as the 
rating under DC 5260 was not increased, there is no question 
concerning the assignment of an effective date for a higher 
rating under that diagnostic code.  As for the assignment of 
the separate 10 percent rating under DC 5259, the veteran 
will have an opportunity to appeal the effective date 
assigned following this decision of the Board.  Consequently, 
the Board concludes that there is no prejudice to the veteran 
in the lack of notice concerning the evidence needed to 
determine the effective date of this increase.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006). In this case, the veteran's 
service, private and VA medical records have been associated 
with the claims file, and he was afforded VA examinations in 
connection with his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

An evaluation in excess of 20 percent for degenerative joint 
disease of the right knee is denied.

A separate rating of 10 percent is granted for symptomatic 
removal of semilunar cartilage of the right knee, subject to 
regulations applicable to the payment of monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


